Appeal from a judgment of the Cayuga County Court (Mark H. Fandrich, A.J.), rendered September 18, 2012. The judgment convicted defendant, upon his plea of guilty, of robbery in the third degree and burglary in the third degree (two counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of robbery in the third degree (Penal Law § 160.05) and two counts of burglary in the third degree (§ 140.20). Contrary to defendant’s contention, the record establishes that he knowingly, voluntarily and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]), and that valid waiver forecloses any challenge by defendant to the severity of the sentence (see id. at 255; see People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]). We have examined defendant’s remaining contention concerning County Court’s failure to recommend that he participate in a shock incarceration program in accordance with the alleged terms of the plea agreement and conclude that it lacks merit (see generally People v Taylor, 284 AD2d 573, 574 [2001], lv denied 96 NY2d 925 [2001]). Present — Centra, J.P, Peradotto, Lindley, Sconiers and Whalen, JJ.